Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-19 and 22-23 have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT/IB2018/056922 application filed on 9/11/18 which claims priority from South African provisional patent application number 2017/06179 filed on 9/12/17.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 2/26/20 carefully considering the art cited within the document(s).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 22-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As described below (see 35 U.S.C. 112(b) rejection), the disclosure does not provide adequate structure of the claimed means plus function elements (i.e.  functional blocks, transmitting block, elementary flow transmitter component, etc.)   

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically claim(s) 22-23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Although the specification discusses user interaction, data transmission, user authentication, etc., the disclosure fails to provide clear correlation of the specific for recording user interaction … a user authentication component for … authenticating the user, etc.  Thus, the examiner is unable to interpret the exact scope of claim limitations under and, therefore, the claim(s) is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction/clarification is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 10-15, 19 and 22-23, is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Adams (USPUB 20180157820).
As per claims 1, 10 and 22-23, Adams teaches a computer-implemented method for authenticating a user, the method conducted at a mobile device of the user comprising: receiving a set of data elements from an authentication server (the authorization server serves the virtual authentication object to the virtual reality user device, para 8. The object may comprise a set of data elements, see Fig. 3A-D, 5 and 7 with the associated text), the set of data elements relating to an augmented reality object configured for superimposition on image data obtained from a camera of the mobile device; obtaining image data from the camera, the image data relating to a physical environment in which the mobile device is located; displaying a composite view on the display of the mobile device in which the augmented reality object is superimposed on the image data (virtual object overlay may overlay/displayed onto physical devices and presented to a user, para 64, 78 and 125-187.  Also, note Fig. 1 element 126 for example); recording user interaction data relating to user interaction with the augmented reality object (the virtual reality device capture hand and finger movement of user manipulating virtual objects, para 93); and, transmitting the user interaction data to the authentication server for validity analysis including comparison with an expected interaction for authentication of the user (the user device sends the users’ gestures to the authentication server that authenticates the user using the authentication data associated with the user stored in the database and sends and authorization response to the virtual reality device as taught in various paragraphs, e.g. para 6-8, 46-120, etc.).
Additionally, as per claims 22-23, a skilled in the art would readily appreciate that computing devices utilize memory storing program code executed by processors, as also indicated in various citations of Adams’ disclosure (e.g. Fig. 2 and the associated text). 
As per claims 2-4 and 8, 14, 19, Adams teaches identifying a body part of the user in the image data; monitoring movement of the identified body part; mapping the movement of the body part to manipulation of the augmented reality object being superimposed on the image data; and, recording the manipulation of the object (in addition to the cited paragraph above, see Fig. 1 element 126 for example.  Also, note para 132-133, 140-143, etc.), wherein the augmented reality object is a keypad and user interaction with the augmented reality object includes inputting a passcode into the keypad (see Fig. 1, 3D, 5 and 7 with the associated text).
Lastly, user body parts manipulating the augmented reality object superimposed on image data, meet the broadest reasonable interpretation of claims 11-15. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 16 is/are rejected under 35 U.S.C. 103 unpatentable over Adams (USPUB 20180157820) in view of Charlton (USPN 9525866).
While Adams teaches the device including the camera uniquely associated with a particular/unique user, Adams does not, but in the related art, Charlton discusses the camera including a digital fingerprint (the camera’s particular characteristics generating a digital fingerprint (the noise patterns) within the captured image, col. 1 lines 20-32, col. 3 line 33-col. 4 line 51).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Charlton’s teaching into Adams’ invention given the benefit to enable identifying the camera.  
Claim(s) 7 and 17-18 is/are rejected under 35 U.S.C. 103 unpatentable over Adams (USPUB 20180157820) in view of Drokov (USPUB 20080307515) or, in alternative, Salvador (USPUB 20170076265).

Adams does not teach the location being transmitted to the authentication server for determining whether the mobile device is within a predetermined threshold of a predetermined geographical location. However, in related art, Salvador suggests such solution (see Fig. 7 and the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Salvador’s teaching into Adams’ invention given the predictable benefit of increased security and/or more flexible authentication.
Alternatively, Drokow suggests such solution the authentication server receiving the location and determining whether the mobile device is within a predetermined threshold of a predetermined geographical location (server received location of a communication device associated with the user used in authentication of the user, para 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute/include known solution as taught by Drokow in Adams’ invention given the predictable benefit of incorporate the geofencing for device transactions.
Note that Drokow’s and Salvador’s teaching were offered because the location determination precedes the authentication process.  However, a skilled in the art would readily appreciate that a server utilizing the received device location as an additional competent of authentication process would have been an old and well-known concept in computer security offering the predictable number of solutions: e.g. location determination (e.g. challenge response taught by Adams and as required by the claim  language) or authentication being the first step of authorizing transaction each one being obvious of each other offering the predictable benefit of security.  Similarly, terminating determination whether the determined location or user interaction fail to meet particular criteria would be within the finite number of obvious solutions offering the predictable benefit of security and customization.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433